Citation Nr: 0730559	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  00-08 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for Crohn's disease.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The veteran had active duty from May 1990 to May 1991.

This matter is before the Board of Veterans' Appeals on an 
appeal from a February 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the veteran's claim of entitlement 
to service connection for Crohn's disease.  In October 2003, 
the Board remanded the claim for additional development.  

In December 2002, VA notified the veteran that a hearing had 
been scheduled before a traveling Veterans Law Judge at the 
RO on January 14, 2003.  The veteran failed to appear for his 
scheduled hearing, and there is no record that a request for 
another hearing was ever made.  As discussed below, it 
appears that his current address is unknown.  Without good 
cause being shown for the failure to appear, no further 
hearing can be scheduled and appellate review may proceed.


FINDING OF FACT

Crohn's disease was not present in-service nor is it shown to 
be related to service.  


CONCLUSION OF LAW

Crohn's disease was not incurred or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that he has Crohn's disease as a result 
of his service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  

The veteran's service medical records include an entrance 
examination report, dated in March 1990, which shows that his 
abdomen and viscera were clinically evaluated as normal.  
This report also shows that the veteran was noted to have a 
history of being underweight three to four pounds, and that a 
waiver was recommended.  An accompanying "report of medical 
history" shows that the veteran denied having a history of 
stomach, liver, or intestinal trouble.  These records show 
that beginning in about November 1990, he was treated for 
complaints that included stomach ache, diarrhea, cramps, 
vomiting and nausea.  His assessments included gastritis, and 
"gastric (peptic) ulcer."  His symptoms were not responsive 
to treatment, and a Medical Board Report (MBR), dated in 
April 1991, shows that service physicians determined that the 
veteran was determined to be unfit for service, with 
diagnoses that included duodenitis and gastritis that EPTE 
(existed prior to service) and was not aggravated by service.  

As for the post-service medical evidence, it consists of 
private treatment reports, dated in November 1997.  This 
evidence shows that the veteran was treated for severe 
ulcerating Crohn's disease involving the entire colon, with 
sparing of the rectum.  The veteran reported a four to five-
day history of rectal bleeding, and a five to six-week 
history of abdominal cramping.  

The Board finds that the claim must be denied.  As an initial 
matter, the Board notes that although the veteran's inservice 
treatment included such symptoms as diarrhea, nausea, and 
vomiting, his diagnoses involved his upper gastrointestinal 
system only.  Specifically, the relevant diagnoses were 
gastritis, and gastric (peptic) ulcer.  There were no 
findings to show that he had disorder of the lower 
intestines, to include Crohn's disease.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  Furthermore, claims for service connection for 
gastritis and duodenitis were denied by the RO in unappealed 
decisions, dated in 1992 and 1999.  The earliest medical 
evidence of Crohn's disease is dated in 1997.  This is 
approximately five years after separation from active duty 
service.  This period without treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Finally, there is no competent evidence 
showing that the veteran has Crohn's disease that is related 
to his service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

The Board has considered the veteran's oral and written 
testimony, submitted in support of his arguments that he has 
Crohn's disease that should be service connected.  These 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
conditions and the veteran's service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim for service connection must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In October 2001 and March 2004, the RO sent the 
veteran letters (hereinafter "VCAA notification letters") 
that informed him of the type of information and evidence 
necessary to support his claim.  The RO's letters informed 
the veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA and 
contained a specific request for the veteran to provide 
additional evidence in support of his claim.  He was asked to 
identify all relevant evidence that he desired VA to attempt 
to obtain.  

Although the VCAA letters were mailed to the appellant after 
the initial RO adjudication of his claim in February 1999, 
the RO's February 1999 decision was decided prior to the 
enactment of the VCAA.  In such cases, there is no error in 
not providing notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred. Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Rather, the appellant is to be 
given proper subsequent VA process, and the Board is to make 
findings on the completeness of the record or on other facts 
permitting the Court to make a conclusion of lack of 
prejudice from improper notice.  Id.  

The VCAA letters were provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, after the March 2004 letter was sent, the case 
was readjudicated and in March 2007 a Supplemental Statement 
of the Case (SSOC) was provided to the appellant.  In 
summary, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.
  
During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, veteran was afforded notice in April 2006, and 
in the March 2007 SSOC, and in any event, as the claim for 
service connection has been denied, no disability rating or 
effective date will be assigned, and any defect with respect 
to the notice requirements was non-prejudicial.  Therefore, 
VA's duty to notify the appellant has been satisfied.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  In this 
regard, the Board first notes that the veteran failed to 
report for his scheduled hearing in January 2003, and that it 
appears that his current address is unknown.  Specifically, a 
letter sent from the RO to the veteran in August 2006 was 
returned by the U.S. Postal Service marked, "Return to 
sender.  Not deliverable as addressed.  Unable to forward."  
In addition, in a letter, dated in April 2007, the veteran's 
representative conceded that all development requested in the 
Board's October 2003 Remand had been done, indicated that it 
considered the claim to have been abandoned, and stated that, 
"We do not know the whereabouts of this veteran."  

The RO has obtained the veteran's available service medical 
records, and private medical reports.  In this regard, a 
number of attempts to obtain treatment reports from a state 
prison (to include via the National Archives, and another 
state office), dated between 2004 and 2006, have been 
unproductive.  Furthermore, the RO has requested records from 
the Social Security Administration no less than seven times 
between 2000 and 2007.  Therefore, further attempts to obtain 
this evidence are not warranted.  See 38 C.F.R. § 3.159(d) 
(West 2002).  Although the veteran has not been afforded an 
examination, and an etiological opinion has not been 
obtained, he failed to report for his examination, scheduled 
in August 2006, and as previously stated, it appears that his 
current address is unknown.  In addition, the Board finds 
that the evidence, discussed supra, warrants the conclusion 
that a remand for examination and/or etiological opinion is 
not necessary to decide the claim.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2006); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
Specifically, the veteran is not shown to have received 
treatment for, or a diagnosis of, the claimed condition 
during service, the claimed condition is first shown at least 
five years after separation from service, and the claims file 
does not currently contain competent evidence showing that 
the claimed condition is related to his service.  The Board 
therefore finds that a decision on the merits at this time 
does not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).




ORDER

Service connection for Crohn's disease is denied.  



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


